Dismissed and Memorandum Opinion filed December 8, 2005








Dismissed and Memorandum Opinion filed December 8,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00679-CV
____________
 
YOLANDA GONZALEZ, Appellant
 
V.
 
PROGRESSIVE COUNTY MUTUAL INSURANCE, Appellee
 

 
On Appeal from the 189th District Court
Harris County, Texas
Trial Court Cause No. 03-69725
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed June 13, 2005.  The clerk=s record was filed on August 24,
2005.  There is no reporter=s record.  Appellant=s brief was due September 28, 2005,
but was not filed.  No request for an
extension of time was filed.
On October 20, 2005, this Court issued an order stating that
unless appellant submitted her brief, together with a motion reasonably
explaining why the brief was late, on or before November 21, 2005, the Court would
dismiss the appeal for want of prosecution. 
See Tex. R. App. P.
42.3(b).  Appellant filed no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 8, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.